DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2017/039814 filed November 2, 2017, which clams foreign priority to JAPAN Document No. 2016-248433, filed December 21, 2016, to JAPAN Document No. 2017-021487, filed February 8, 2017, to JAPAN Document No. 2017-077624, filed April 10, 2017, to JAPAN Document No. 2017-100851, filed May 22, 2017, and to JAPAN Document No. 2017-201128, filed October 17, 2017.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on June 20, 2019 in which Claims 5-8 are amended to change the breadth of the claims.  Claims 1-8 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) filed June 20, 2019, August 4, 2020, and March 5, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (JP 2015-221845 A, provided with the IDS filed 6/20/2019) in view of Omori et al (JP 2006-124598 A, provided with the IDS filed 6/20/2019).
	Applicants claim an acid type carboxylated cellulose nanofiber, comprising a
carboxy group at least in part of a constituent unit constituting a cellulose molecular chain, wherein a viscosity of water dispersion with a content from 0.95% to 1.05% by mass is 400 Pa-s or higher at a shear velocity from 0.003 to 0.01 s'! at 30°C.
	The Hayashi et al JP publication discloses fibrillating an oxidized cellulose to obtain a fluid dispersion of cellulose nanofiber which comprises a viscosity of the dispersion containing cellulose nanofiber at 30 MPa•s to 2000 MPa•s (see [Claim 5] on page 5 of the Hayashi et al publication).  The viscosity of 30 MPa•s falls within the viscosity range of 400 Pa•s or higher recited in current Claim 1.  The Hayashi et al JP publication also discloses a number average axis diameter of a minor axis of 1 nm to 50 
	The currently claimed invention differs from the Hayashi et al JP publication by claiming the proportion of fibers having a fiber length of 300 nm or less is 50% or more (see Claim 2).  However, it is apparent that when the average fiber length is 300 nm or less, the majority of fibers have a fiber length of 300 nm or less, and thus it is highly
probable that the proportion of fibers having a fiber length of 300 nm or less is 50% or more. Further, it is also probable that the proportion of fibers having a fiber length of 600 nm or more is less than 20% in regard to current Claim 6.
	The currently claimed acid type carboxylated cellulose nanofiber may further differ from the Hayashi et al JP publication in that the Hayashi et al publication discloses 
metal salt-type cellulose nanofiber so that the metal-type carboxylated cellulose nanofibers could be distinguished from the acid-type carboxylated cellulose nanofibers of the present invention. Even if this is the case, it would apparent for a person skilled in the art who synthesize and uses carboxylated cellulose to carry out purification such as removal of metal salts by taking the usefulness thereof into account, and it would also apparent for a person skilled in the art to use an ion exchange resin that is a common desalting means for the purification.  Specifically, see Omori et al JP Publication (No. JP 2006-124598 A) that discloses removal of a counter cation of a carboxyl group by 
the present invention recited in the claims.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Hayashi et al JP publication with the teaching of the Omori et al JP publication to reject the instant claims since both references disclose process steps that can be used to prepare carboxylated cellulose nanofibers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into a process for preparing carboxylated cellulose nanofibers of the Hayashi et al JP publication a purification procedure for desalting carboxylated cellulose compounds in view of the recognition in the art, as evidenced by the Omori et al JP publication, that use of ion exchange resin is a common procedure for desalting cellulose compounds for purification.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623